JUDGMENT

DONALD C. POGUE, Chief Judge.
Whereas the United States Department of Commerce has filed its Final Results of Redetermination Pursuant to Court Remand, ECF No. 49, which were issued pursuant to the court’s August 29, 2012 opinion and order, Slip Op. 12-110, ECF No. 47; and Plaintiff has filed its response thereto, ECF No. 52, in which Plaintiff states that it is satisfied with the Redetermination “and has no objection or other comment,” id.; and the court having reviewed all pleadings and papers on file herein; and good cause appearing therefor, it is hereby
ORDERED, ADJUDGED and DECREED that Certain Polyester Staple Fiber from Taiwan, 76 Fed.Reg. 57,955 (Dep’t Commerce Sept. 19, 2011) (final results of antidumping duty administrative review), as modified by the Final Results of Redetermination Pursuant to Court Remand, ECF No. 49, is AFFIRMED.